Citation Nr: 0734870	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-12 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for mitral valve 
regurgitation, claimed as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to service connection for gout, claimed as 
secondary to service-connected residuals of a right great toe 
fracture.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a right great toe fracture.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from June 1969 to January 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from four RO rating decisions.

In March 2003, the RO denied service connection for mitral 
valve regurgitationas secondary to service-connected diabetes 
mellitus.  The veteran filed a notice of disagreement (NOD) 
in April 2003, and the RO issued a statement of the case 
(SOC) in February 2004.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in March 2004.  .

In August 2003, the RO increased the rating for  the 
veteran's service-connected residuals of a right great toe 
fracture from 0 to 10 percent.  The veteran filed a NOD 
requesting an even higher rating in January 2004, and the RO 
issued a SOC continuing the 10 percent rating in January 
2006.  The veteran filed a substantive appeal (via a VA Form 
9) in May 2006.

In July 2004, the RO denied service connection for gout as 
secondary to residuals of a right great toe fracture.  The 
veteran filed a NOD in October 2004, and the RO issued a SOC 
in May 2005.  The veteran filed a substantive appeal (via a 
VA Form 9) in June 2005.  [Parenthetically, the Board notes 
that, in the substantive appeal, the veteran also claimed 
that his gout was related to his service-connected diabetes 
mellitus.  The RO treated this statement as a new claim for 
service connection for gout secondary to diabetes, and denied 
the claim in a March 2007 rating decision.  The veteran has 
not appealed this decision.]

In September 2006, the RO denied service connection for 
hypertension, claimed as secondary to service-connected 
diabetes.  The veteran filed a NOD in January 2007, and the 
RO issued a SOC in March 2007.  The veteran filed a 
substantive appeal (via a VA Form 9) in April 2007.

The RO continued the denials of the claims for service 
connection for mitral valve regurgitation, gout, and for a 
rating in excess of 10 percent for residuals of a right great 
toe fracture in January, February, and March 2007 SSOCs.

In August 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

The Board's decision on the claims involving mitral valve 
regurgitation, gout, and hypertension is set forth below.  
The claim for a rating in excess of 10 percent for residuals 
of a right great toe fracture is addressed in the remand 
following the order; this matter is being remanded to RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran when further action, on his part, is 
required.

 
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each  claim herein decided has been accomplished.

2.  Mitral valve regurgitation was first diagnosed many years 
post service, and the only competent opinion on the question 
of a medical relationship between mitral valve regurgitation 
and the service-connected diabetes weighs against the claim.

3.  Gout was first diagnosed many years post service, and the 
only competent opinion on the question of a medical 
relationship between gout and the service-connected residuals 
of a right great toe fracture weighs against the claim.

4.  Hypertension was first diagnosed many years post service, 
and the only competent opinion on the question of a medical 
relationship between hypertension and the service-connected 
diabetes weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for mitral valve 
regurgitation, claimed as secondary to service-connected 
diabetes, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2007).

2.  The criteria for service connection for gout, claimed as 
secondary to service-connected residuals of a right great toe 
fracture, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2007).

3.  The criteria for service connection for hypertension, 
claimed as secondary to service-connected diabetes, are not 
met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 &  Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a November 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for mitral valve 
regurgitation (referred to as a heart condition) on a 
secondary basis.  In a February 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for service connection 
for gout on a direct basis only.  In a March 2006 letter, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate the claim for service 
connection for hypertension on a secondary basis.  These 
letters also provided notice to the veteran as to what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claims.

Thus, the March 2003 and September 2006 RO rating decisions 
reflect the initial adjudication of the claims for service 
connection for mitral valve regurgitation and hypertension, 
respectively, after issuance of the November 2002 and March 
2006 VCAA letters regarding those claims.  Hence, the 
November 2002 and March 2006 letters met all four of 
Pelegrini's content of notice requirements as well as the 
VCAA's timing of notice requirement with regard to the claims 
for service connection for mitral valve regurgitation and 
hypertension.

As to the claim for service connection for gout, after 
issuance of the February 2004 letter, and opportunity for the 
veteran to respond, the December 2005, and January, February, 
and March 2007 SSOCs reflect readjudication of the claims.  
Moreover, although the February 2004 letter did not explain 
how to establish service connection for gout on a secondary 
basis, the November 2002 and March 2006 letters explained how 
to establish service connection on a secondary basis, and any 
defect in the February 2004 letter "was cured by actual 
knowledge on the part of the claimant," because the many 
written statements of the veteran reflect that he understood 
how to establish entitlement to service connection for gout 
on a secondary basis.  Sanders v. Nicholson, 487 F.3d 881, 
889 (Fed. Cir 2007).   

The March 2006 letter also informed the veteran how 
disability ratings and effective dates are assigned, as well 
as the type of evidence that impacts those determinations.  
After issuance of this letter, and opportunity for the 
veteran to respond, the January, February, and March 2007 
SSOCs reflect readjudication of the claims.  Hence, the 
veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant evidence  
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, VA outpatient treatment (VAOPT) records, and 
reports of VA examinations.  Also of record and considered in 
connection with these claims is the transcript of the 
veteran's Board hearing as well as various written statements 
submitted by the veteran and by his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims herein decided.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of 
these matters, at this juncture.  See Mayfield, 20 Vet. App. 
at 543 (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  Under 38 C.F.R. § 3.310(a), service 
connection may be granted for disability that is proximately 
due to or the result of a service-connected disease or 
injury.  That regulation permits service connection not only 
for disability caused by service-connected disability, but 
for the degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See 38 C.F.R. § 3.310 (2007).  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that each claim for 
secondary service connection must be denied.

A.  Mitral Valve Regurgitation

The veteran was granted service connection for diabetes in 
June 2002, and claims that his mitral valve regurgitation is 
related to his service-connected diabetes. 

The veteran was first diagnosed with mitral valve 
regurgitation in October 2002, more than thirty years after 
service.  The only medical opinion as to a possible 
relationship between this disability and the veteran's 
service-connected diabetes is that of aFebruary 2003 VA 
examiner.  After reviewing the medical evidence in the claims 
folder and examining the veteran, the examiner noted that 
there was no indication in the current medical literature to 
suggest a correlation between diabetes and valvular disease 
and concluded that it was not likely that the veteran's 
mitral valve regurgitation was related to his diabetes.  The 
examiner also concluded that it was more likely than not that 
the veteran's mitral valve regurgitation is congenital.  
As the February 2003 VA examiner explained her opinion based 
on her review of the veteran's medical records and the 
general medical literature, and her examination of the 
veteran, the Board finds that this opinion-that the 
veteran's mitral valve regurgitation not likely related to 
his service-connected diabetes and is more likely 
congenital-is probative of the medical nexus question.  
Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993).  Significantly, 
neither the veteran nor his representative has presented, 
identified, or even alluded to the existence of any contrary 
medical opinion. supporting that his mitral valve 
regurgitation is related to his service-connected diabetes.

The Board also notes that congenital or developmental 
abnormalities are not considered "diseases or injuries" 
within the meaning of applicable legislation and, hence, do 
not constitute disabilities for VA compensation purposes.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2007).  While service 
connection may be granted, in limited circumstances, for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury 
(see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993)), there is no medical evidence 
that such occurred in this case.

B.  Gout

The veteran was granted service connection for residuals of a 
right great toe fracture effective January 27, 1971, the day 
after separation from service.  He claims that his gout is 
related to his service-connected residuals of a right great 
toe fracture, in particular his right great toe arthritis.
 
The first evidence of gout appears to be in the April 1997 
treatment notes of Dr. Robinson, and the veteran indicated 
during the June 2004 VA examination that he was first told by 
a doctor that he had gout in the early 1990s, which was about 
twenty years after service.

The only medical opinion as to the possible relationship 
between the veteran's gout and his right great toe fracture 
residuals is that of a June 2004 VA examiner.  After 
reviewing the evidence in the claims file and internet 
materials provided by the veteran and examining the veteran, 
the examiner concluded that it is  not likely that the 
veteran's gout and his right great toe arthritis are related.  
This medical opinion tends to weigh against the claim.As the 
June 2004 VA examiner explained her opinion based on her 
review of the veteran's medical records, medical literature 
he had provided, and her examination of the veteran, the 
Board finds that this opinion-that the veteran's gout is not 
likely related to his service-connected right great toe 
arthritis-is probative of the medical nexus question.  
Prejean, 13 Vet. App. at 48-49; Guerrieri, 4 Vet. App. at 
470-471.  Significantly, neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any contrary medical opinion supporting that 
his gout is related to his service-connected right great toe 
fracture residuals including arthritis.

C. Hypertension

As noted, the veteran was granted service connection for 
diabetes in June 2002.  He claims that his hypertension is 
related to his service-connected diabetes.

The veteran's hypertension was first diagnosed in January 
2006.  The only medical opinion as to the possible nexus 
between the veteran's hypertension and his diabetes is that 
of a September 2006 VA examiner.  After reviewing the 
veteran's medical records and examining the veteran, the VA 
examiner concluded that the veteran's hypertension was not 
likely related to his diabetes.  He explained that, as there 
was no evidence of proteinuria or diabetic nephropathy, it 
was more likely that the veteran's hypertension was 
idiopathic or essential rather than related to diabetes.  
This medical opinion tends to weigh against the claim.

As the examiner's opinion was based on his review of the 
claims file and his examination of the veteran, and he 
explained his conclusions in light of these factors, the 
Board finds that this opinion-that the veteran's 
hypertension is not likely related to his service-connected 
diabetes-is probative of the medical nexus question.  
Prejean v. West, 13 Vet. App. at 448-49; Guerrieri v. Brown, 
4 Vet. App. at 470-471.


D.  All Disabilities

In addition to the medical evidence, the Board has carefully 
considered the veteran's oral and written assertions-to 
include that  that his mitral valve regurgitation and 
hypertension did not arise until after his diabetes, and that 
this fact thus indicaties  a causal connection between these 
secondary disabilities and the service-connected diabetes.  
However, as indicated above, each claim turns on the medical 
matter of etiology, or medical relationship, to a service-
connected disability-a matter within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As a layperson, the veteran is not shown to 
possess the appropriate medical training and expertise to 
competently render a probative opinion on a medical matter-
to include the etiology of his current mitral valve 
regurgitation, gout, and hypertension.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  As such ,the lay 
assertions in this regard have no probative value.  As 
explained above, the only medical opinion evidence weighs 
against each claim.

As for the veteran's argument that because some or all of the 
above-discussed VA examinations were not performed by 
physicians, they should not serve as a basis for denial of 
his claims, the Board notes that a nurse, nurse practitioner, 
or other non-physician VA health care provider may provide 
competent medical evidence if the examination and opinions 
themselves are not incomplete or otherwise insufficient.  See 
Cox v. Nicholson, 20 Vet. App. 563, 568-569 (2007).  For the 
reasons stated above, the Board has found that the opinions 
of the health care providers in connection with these claims 
were neither incomplete nor otherwise insufficient, and that 
the opinions constitute probative evidence on the medical 
nexus questions.  This is particularly so given the facts 
that that no contrary medical opinion to support any of the 
claims has been presented or identified.  

In adjudicating each secondary service connection claim, the 
Board also has considered the  benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against each 
claim, that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for mitral valve regurgitation, claimed as 
secondary to service-connected diabetes mellitus, is denied.

Service connection for gout, claimed as secondary to service-
connected residuals of a right great toe fracture, is denied.

Service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus, is denied.


REMAND

The Board's review of the claims file reflects that further 
RO action on the claim for a rating in excess of 10 percent 
for residuals of a right great toe fracture is warranted.

The veteran's right great toe fracture residuals are rated 
under Diagnostic Code 5284 as residuals of foot injury.  
Under this diagnostic code, moderate disability warrants a 10 
percent rating, moderately severe disability warrants a 20 
percent rating, and severe foot disability warrants a 30 
percent rating.  A 40 percent rating is assigned for actual 
loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2007).  

The April 2003 VA examination report reflects that there was 
full range of motion of the veteran's right great toe had 
full range of motion.  By contrast, on VA examination in June 
2004, the examiner noted that  the veteran's right great tow 
was stiff and movement was limited..  Moreover, during the 
Board hearing, the veteran indicated that his right tow was 
rigid and he could not bend it;  in response to his 
representative's question, he indicated that he had ankylosis 
in both joints of the right great toe (Hearing transcript, at 
4, 8).

As the medical and lay evidence indicates a worsening of the 
disability-to include more significantly limited motion or 
anklylosis-the Board finds the evidence of record is 
insufficient to rate the disability under consideration, and 
that a more contemporaneous examination is needed to resolve 
the claim remaining on appeal.See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4)(i)(C) (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In addition to render 
findings specific to motion of the great right toe, the 
examiner should identify all residuals of the great right toe 
fracture, and provide an assessment as to the overall 
severity of the right foot impairment.

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
shall result in a denial of the claim for increase.  See 38 
C.F.R. § 3.655(b) (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report for the scheduled examination, 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to the veteran by the pertinent VA medical 
facility at which the examination is to take place.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claim remaining appeal.  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should request that 
the veteran furnish any evidence in his possession, and 
ensure that its letter to the veteran meets the requirements 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for a rating in 
excess of 10 percent for residuals of a right great toe 
fracture.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for a rating in excess of 10 
percent for right great toe fracture 
residuals.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above, as 
regards disability rating and effective 
date (as appropriate).  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
orthopedic examination,by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the examiner designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished 
(with all results made available to the 
examiner prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The physician should clearly identify all 
residuals of the veteran's in-service 
right great toe fracture.  The examiner 
should render specific findings as to 
motion of the great right toe, to include 
whether the toe is stiff or ankylosed, 
whether motion is difficult and/or 
accompanied with pain, and, if present, 
the functional limitations resulting from 
such pain.

Considering all residuals of the in-
service right great toe fracture, the 
examiner should provide an assessment of 
the severity of the veteran's overall 
right foot impairment, specifically 
indicating whether the impairment is best 
characterized as moderate, moderately 
severe, or severe, and whether there is 
actual use of the foot.  The examiner 
should set forth all examination 
findings, along with a complete rationale 
for the conclusions reached, in a printed 
(typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for a 
rating in excess of 10 percent for 
residuals of a right great toe fracture.  
If the veteran fails to report to the 
scheduled examination, in adjudicating 
the claim, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim on the basis of all 
pertinent evidence and legal authority 
(to include any alternative diagnostic 
codes for evaluating the veteran's 
service-connected right foot disability.

7.  If the  benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


